IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VIBOL HANG,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2321

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Vibol Hang, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, C. J., WOLF and RAY, JJ., CONCUR.